Citation Nr: 1537395	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypopharyngeal head/neck cancer, to include lymph node cancer, on an accrued benefits basis. 

2.  Entitlement to service connection for lung cancer, on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970, with verified in-country Vietnam service from August 1968 to August 1969. 

The Veteran died in January 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  

In December 2014, the Board remanded this matter for further action, to include a VA examination, with the examiner being asked to render opinions with regard to the etiology of the Veteran's cancers and the cause of the Veteran's death.  

At that time, the issue of service connection for the cause of the Veteran's death was also before the Board.  Following the examination, the RO, in a March 2015 rating determination, granted service connection for the cause of the Veteran's death.  As such, that issue is no longer before the Board and will not be addressed.  



FINDINGS OF FACT

1.  The Veteran's hypopharyngeal head/neck cancer was first clinically demonstrated many years after service, and there is no persuasive, competent evidence of a causal connection between his hypopharyngeal head/neck cancer and military service or any incident therein, to include any exposure to herbicide agents.

2.  The Veteran's lymph node cancer was first clinically demonstrated many years after service, and there is no persuasive, competent evidence of a causal connection between his lymph node cancer and military service or any incident therein, to include any exposure to herbicide agents.

3.  The Veteran's lung cancer was of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypopharyngeal head/neck cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for lymph node cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, lung cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issue of service connection for lung cancer for accrued benefits purposes, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the issue of service connection for hypopharyngeal head/neck cancer, to include lymph node cancer, for accrued benefits purposes, the RO, in an April 2012 letter provided the appellant with notice that informed her of the evidence needed to substantiate the claims.  The letter also advised of what evidence the she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told her to submit relevant evidence in her possession.  The letters also provided the appellant with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

VA opinions were obtained in conjunction with the claim in October 2011 and March 2015, the latter in conjunction with the directives set forth in the December 2014 Bord remand.  The Board finds that the VA examination reports of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, and include adequate opinions with respect to the diagnosis and etiology of the claimed disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination/report is necessary.

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative.  The appellant also appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2012 in support of her claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§  3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When a chronic disease identity is established in service, or within an applicable presumptive period,, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases are deemed associated with herbicide exposure under current VA law.  These diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii). 

Lung cancer, lymphoma, and cancer of the larynx are listed among those disorders for which service connection may be presumptively warranted based upon exposure to certain herbicide agents while cancer of the hypopharyngeal head/neck is not listed.  The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54 .

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C. § 5121A(a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of 38 U.S. Code may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion. 

The law at 38 U.S.C. § 5121A further explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that § 5121A under Title 38 U.S.C. "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act." 

The law governing claims for accrued benefits provides that upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Hypopharyngeal Head/Neck Cancer

The appellant maintains that the Veteran developed hypopharyngeal head/neck cancer due to exposure to herbicides/Agent Orange while in Vietnam.

The Board finds that the weight of the evidence demonstrates that hypopharyngeal head/neck cancer did not have its onset in service or was manifest to a compensable degree within one year after service.   The service treatment records do not reflect treatment or diagnoses related to hypopharyngeal head/neck cancer.  Post-service treatment records do not show hypopharyngeal head/neck cancer within a year of the Veteran's discharge from service. 

After service, private treatment records associated with the claims folder reveal that the Veteran was hospitalized for complaints of a cough and hemoptysis in May 2011.  A final diagnosis of left laryngeal mass, likely squamous cell carcinoma of the left supraglottal hypopharyngeal structure, was rendered.  On the Patient Summary form under "Discharge Medication List" a discharge diagnosis of cough-major hemoptysis; cancer larynx, was listed. 

The Veteran was subsequently referred to the Minneapolis VAMC for further medical treatment.  He was hospitalized at the VAMC from May 13 to August 12, 2011, where he underwent tumor debulking, a tracheostomy, and radiation therapy.  PET scans performed in December 2011 revealed metastases to the lymph nodes and lungs. 

In an October 2011 VA examination report, it was noted that the Veteran was well known to the Minneapolis VAMC.  It was indicated that the Veteran had been diagnosed with T3N1M0 squamous cell carcinoma of the left piriform sinus and underwent treatment with radiation and chemotherapy which was completed in August 2011.  The Veteran was noted to still have the tracheostomy in cannula in at the time of the examination.  The piriform sinus was noted to be part of the pharynx which was the throat.  It was not part of the respiratory system but was part of the digestive tract.  The examiner indicated that the Veteran did not have cancer of the larynx only cancer of the pharynx. 

In conjunction with the December 2104 Board remand, a VA opinion was obtained with regard to the nature and etiology of any cancer in March 2015.  The examiner, following a thorough review of the record, indicated that it could be concluded that the Veteran had had hypopharyngeal head/neck cancer, which was treated with radiation.  The examiner stated that based upon the surgeon's findings, it was not a laryngeal cancer, as the ENT surgeon could identify the origin from the pyriform sinus, which is in the hypopharynx. 

The service treatment records do not show a diagnosis of hypopharyngeal head/neck cancer in service.  The service treatment records do not demonstrate that hypopharyngeal head/neck cancer had its onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Board finds that the weight of the evidence does not demonstrate that the Veteran experienced chronic symptoms of hypopharyngeal head/neck cancer during active service and do not demonstrate that he exhibited continuous symptoms of hypopharyngeal head/neck cancer after service separation.

In this case, the earliest evidence of a cancer of the hypopharyngeal head/neck cancer was in 2011, more than 36 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. §§ 3.307, 3.309. 

Except for exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's hypopharyngeal head/neck cancer, first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service.  38 C.F.R. § 3.303(d). 

The appellant's central claim is that the Veteran's hypopharyngeal head/neck cancer is attributable to his exposure to herbicides during his period of service.  While the Veteran had service in Vietnam and his exposure to Agent Orange is presumed, there is no evidence to show that hypopharyngeal head/neck cancer is a presumptive disease associated with exposure to Agent Orange.  While the Board notes that there was a diagnosis of laryngeal cancer at one point, this diagnosis has been refuted by two separate VA examiners, who have provided rationale for their findings.  The condition of hypopharyngeal head/neck cancer is not among the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Consideration has been given to the appellant's assertion that the Veteran's hypopharyngeal head/neck cancer was due to his active service, to include presumed herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., the cause of hypopharyngeal head/neck cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypopharyngeal head/neck cancer is not the type of condition that is readily amenable to lay diagnosis or probative comment regarding its etiology, as the evidence shows that biopsies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  The appellant was afforded the opportunity to provide competent medical evidence or an opinion relating the Veteran's hypopharyngeal head/neck cancer to his period of service, to include by way of exposure to herbicides.  She has not provided either medical evidence or an opinion to support this proposition.  Moreover, the VA examiners have not related the Veteran's hypopharyngeal head/neck cancer to his period of service, to include by way of exposure to AO.  

The Board finds service connection for hypopharyngeal head/neck cancer is not warranted based on all of the evidence.  The evidence does not support direct service connection as it was not incurred in service.  Also, this disability does not fall under the herbicide presumption and the evidence does not show that it manifest to 10 percent or more within one year from the date of the Veteran's termination of such service.  Further, the Board finds that the evidence does not show that herbicide exposure caused hypopharyngeal head/neck cancer. 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Lymph Node Cancer

The appellant maintains that the Veteran developed lymph node cancer due to exposure to herbicides/Agent Orange while in Vietnam.

The Board finds that the weight of the evidence demonstrates that lymph node cancer did not have its onset in service or was manifest to a compensable degree within one year after service.  The service treatment records do not reflect treatment or diagnoses related to lymph node cancer.  Post-service treatment records do not show lymph node cancer within a year of the Veteran's discharge from service. 

After service, private treatment records show that in 2011, the Veteran was diagnosed with metastases to the lymph nodes. 

In conjunction with the December 2014 remand, a VA opinion was obtained in March 2015.  The examiner noted that on PET/CT scan imaging in June 2011, mild uptake was seen in the bilateral axillary lymph nodes, bilateral inguinal lymph nodes and multiple retroperitoneal lymph nodes within the abdomen and pelvis.  

In November 2011, a PET/CT scan was done and the following was identified: mild hypermetabolism borderline enlarged level 2 lymph node within the left side of the neck, the lymph node was noted to be not as well characterized on the previous study, this could represent mild inflammatory changes or an additional lymph node metastasis; and, improving hypermetabolism axillary, retroperitoneal and inguinal lymph nodes. 

The examiner stated that regarding the question of whether the Veteran had lymphoma, he could not tell for sure.  However, he did not think that it met the threshold of as likely as not, as the lymphadenopathy appeared to improve from one PET/CT scan to the next.  He stated that with findings such as those, one would not expect to have a high yield from a biopsy showing lymphoma, so most clinicians would not have tried to diagnose this with a biopsy due to the PET/CT scan not being characteristic for lymphoma in that setting.  The examiner indicated that as far as whether lymphoma was present, he did not think that it met the "as likely as not" threshold due to the improvement in the findings on imaging. 

The service treatment records do not show a diagnosis of lymph node cancer in service.  The service treatment records do not demonstrate that lymph node cancer had its onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Board finds that the weight of the evidence does not demonstrate that the Veteran experienced chronic symptoms of lymph node cancer during active service and do not demonstrate that he exhibited continuous symptoms of lymph node cancer after service separation.

In this case, the earliest evidence of a cancer of the lymph nodes was in 2011, more than 36 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. §§ 3.307, 3.309. 

Except for exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's lymph node cancer, first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service.  38 C.F.R. § 3.303(d). 

The appellant's central claim is that the Veteran's lymph node cancer is attributable to his exposure to herbicides during his period of service.  While the Veteran had service in Vietnam and his exposure to Agent Orange is presumed, and lymphoma is a presumptive disease, as noted above, the Veteran's lymphoma was found initially to be a metastases from the head/neck cancer along with the most recent examiner finding that the evidence did not demonstrate that the Veteran at least as likely as not had lymphoma.  

Consideration has been given to the appellant's assertion that the Veteran's lymph node cancer was due to his active service, to include presumed herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issues in this case, i.e., the cause of lymph node cancer, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, supra.  Cancer of the lymph nodes is not the type of condition that is readily amenable to lay diagnosis or probative comment regarding its etiology, as the evidence shows that biopsies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson, supra; Woehlaert v. Nicholson, supra.

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints. The appellant was afforded the opportunity to provide competent medical evidence or an opinion relating the Veteran's lymph node cancer to his period of service, to include by way of exposure to herbicides.  She has not provided either medical evidence or an opinion to support this proposition.  In contrast, the medical evidence of record has indicated that the Veteran's lymph node cancer was a metastasis of another cancer and not a primary cancer.  Moreover, the March 2015 VA examiner, reviewed the Veteran's entire record, which at the time included his service treatment records, private treatment records, and the statements and testimony from the appellant.  Based on all of the evidence, the examiner rendered an opinion that he did not think that that the Veteran met the "as likely as not" threshold concerning whether he actually had lymphoma due to the improvement in the findings on imaging.  The opinion was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

The Board finds service connection for lymph node cancer is not warranted based on all of the evidence.  The evidence does not support direct service connection as it was not incurred in service.  Also, while lymphoma falls under the herbicide presumption, the medical evidence of record indicates that the Veteran did not have lymphoma, as set forth by the March 2015 VA examiner, or that the Veteran's lymph node cancer, if present, was a metastases from another cancer and not primary in nature.  Moreover, there were no findings of lymph node cancer manifest to 10 percent or more within one year from the date of the Veteran's separation from active service.  

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Lung Cancer

The appellant maintains that the Veteran developed lung cancer due to exposure to herbicides/Agent Orange while in Vietnam.

Private treatment records associated with the claims folder reveal that the Veteran was hospitalized for complaints of a cough and hemoptysis in May 2011.  A final diagnosis of left laryngeal mass, likely squamous cell carcinoma of the left supraglottal hypopharyngeal structure, was rendered.  On the Patient Summary form under "Discharge Medication List" a discharge diagnosis of cough-major hemoptysis; cancer larynx, was listed. 

The Veteran was subsequently referred to the Minneapolis VAMC for further medical treatment.  He was hospitalized at the VAMC from May 13 to August 12, 2011, where he underwent tumor debulking, a tracheostomy, and radiation therapy.  PET scans performed in December 2011 revealed metastases to the lymph nodes and lungs. 

In conjunction with the December 2014 Board remand, a VA examination opinion was obtained in March 2015.  As it related to the lung cancer, the examiner indicated that whether the patient could have had lung cancer was not known.  The examiner stated that head/neck cancer was known to metastasize to the lungs, amongst other places in the body.  He indicated that normally, one would like to biopsy a potential metastatic site to see if the lung nodules were a second primary site of cancer (such as lung cancer) or a metastasis from the head/neck cancer.  He stated that both were possible, as some risk factors for head/neck cancer overlapped with those of lung cancer (specifically, smoking).  He further observed that several studies had shown that lung cancer and head/neck cancer arose concomitantly more than would be expected from chance.  He observed that one VA-specific publication (Atabeck et al. Lung cancer in patients with head and neck cancer.  Incidence and long-term survival. Am J Surg. 1987 Oct;154(4):434- 8.), indicated the total incidence of lung cancer in head and neck cancer patients was 5.4 percent.  

The VA examiner stated that while it did not meet the "as likely as not threshold," head/neck cancer patients were at high risk for lung cancer.  He noted that it could not be determined definitively if the Veteran had lung cancer without a biopsy.  However, his lung condition had precluded a safely obtained biopsy, as a collapsed lung (if it occurred as a complication) could have been dangerous for him.  The examiner stated that the lung nodules were most likely head/neck cancer metastases, but a second lung cancer primary could not be ruled out.  He indicated that the chance of meeting the threshold of "as likely as not" was not met based on statistics, but it was not a trivial risk, either.  He stated that it would not surprise him if the patient did have a focus of lung cancer; however, this could not be proved.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's lung cancer is of service origin.  As noted above, lung cancer is a presumptive disease as it relates to herbicide exposure in Vietnam.  The Veteran was in Vietnam, as such, exposure to AO is conceded.  

The question then arises as to the origin of the Veteran's lung cancer.  As noted above, PET scans performed in December 2011 revealed the Veteran to have lung cancer.  While the March 2015 VA examiner indicated that the lung nodules were most likely head/neck cancer metastases, he stated that a second lung cancer primary could not be ruled out.  He further noted that while the chance of meeting the threshold of "as likely as not" was not met based on statistics, it was not a trivial risk either, and stated that it would not surprise him if the Veteran did have a focus of lung cancer.  He also noted that the Veteran's lung condition precluded safely obtaining a biopsy.  As the Veteran could not be afforded a biopsy, which would have been a definitive factor in determining the etiology of the lung cancer, due to his physical condition; as the examiner has cited to the literature indicating that lung cancer and head/neck cancer can arise concomitantly more than would be expected from chance; and as the examiner noted that while lung nodules were most likely head/neck cancer metastases, a second lung cancer primary could not be ruled out, the evidence is at least in equipoise that the Veteran's lung cancer was primary in nature.  

In sum, the medical evidence of record is at least in equipoise as to whether the Veteran's lung cancer is primary in nature.  Given his exposure to AO and the regulations citing to lung cancer as a presumptive disease resulting from AO exposure, and resolving reasonable doubt in favor of the appellant, service connection is warranted for lung cancer for accrued benefits purposes.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 


ORDER

Service connection for hypopharyngeal head/neck cancer, for accrued benefits purposes, is denied.  

Service connection for lymph node cancer, for accrued benefits purposes, is denied 

Service connection for lung cancer, for accrued benefits purposes, is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


